Exhibit 10.3
AMENDMENT NO. 1
TO
INVESTMENT AGREEMENT
          This AMENDMENT NO. 1 (this “Amendment”) to the Investment Agreement,
dated as of October 23, 2099 (the “Investment Agreement”), by and among Builders
FirstSource, Inc., a Delaware corporation (the “Company”), JLL Partners Fund V,
L.P., a Delaware limited partnership (“JLL Fund V”), and Warburg Pincus Private
Equity IX, L.P., a Delaware limited partnership (“Warburg Pincus”) is made and
entered into as of the 2nd day of December, 2009, by and among the Company, JLL
Fund V, and Warburg Pincus. Capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed to such terms in the
Investment Agreement.
          WHEREAS, pursuant to Section 17 of the Investment Agreement, the
Investment Agreement may be amended by a writing signed by the Company upon the
approval of the Special Committee, JLL Fund V, and Warburg Pincus; and
          WHEREAS, the Company, JLL Fund V, and Warburg Pincus each desire to
amend the Investment Agreement on the terms set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements set forth herein and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto do hereby agree as
follows:
     Section 1. Amendment to Section 8(a)(xi). Section 8(a)(xi) of the
Investment Agreement is hereby deleted and replaced in its entirety with the
following:
     (xi) Debt Exchange. At least ninety percent (90%) of the aggregate
principal amount of outstanding Notes shall have been validly exchanged in the
Debt Exchange.
     Section 2. No Other Amendments to the Investment Agreement.
          2.1 On and after the date hereof, each reference in the Investment
Agreement to “this Agreement,” “herein,” “hereof,” “hereunder” or words of
similar import shall mean and be a reference to the Investment Agreement, as
amended hereby. Notwithstanding the foregoing, references to the date of the
Investment Agreement, as amended hereby, shall in all instances continue to
refer to October 23, 2009, and references to “the date hereof” and “the date of
this Agreement” shall continue to refer to October 23, 2009.
          2.2 Except as otherwise expressly provided herein, all of the terms
and conditions of the Investment Agreement remain unchanged and continue in full
force and effect. This Amendment is limited precisely as written and shall not
be deemed to be an amendment to

 



--------------------------------------------------------------------------------



 



any other term or condition of the Investment Agreement or any of the documents
referred to therein.
     Section 3. Effect of Amendment. This Amendment shall form a part of the
Investment Agreement for all purposes, and each party hereto and thereto shall
be bound hereby. From and after the execution of this Amendment by the parties
hereto, any reference to the Investment Agreement shall be deemed a reference to
the Investment Agreement as amended hereby. This Amendment shall be deemed to be
in full force and effect from and after the execution of this Amendment by the
parties hereto.
     Section 4. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.
     Section 5. Counterparts. This Amendment may be executed in counterparts
(including by facsimile), all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.
     Section 6. Headings. The descriptive headings of the several sections of
this Amendment were formulated, used and inserted in this Amendment for
convenience only and shall not be deemed to affect the meaning or construction
of any of the provisions hereof.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have signed or caused this Amendment
to be signed by their respective officers thereunto duly authorized, all as of
the date first written above.

            BUILDERS FIRSTSOURCE, INC.
      By:   /s/ Donald F. McAleenan        Name:   Donald F. McAleenan      
Title:   Senior Vice President       JLL PARTNERS FUND V, L.P.
      By:   JLL Associates V, L.P., its general partner             By:   JLL
Associates G.P. V, L.LC., its general partner               By:   /s/ Paul S.
Levy         Name:   Paul S. Levy        Title:   Managing Member        WARBURG
PINCUS PRIVATE EQUITY IX, L.P.
      By:   Warburg Pincus IX LLC, General Partner             By:   Warburg
Pincus Partners, LLC, Sole Member             By:   Warburg Pincus & Co.,
Managing Member             By:   /s/ Kevin Kruse         Name:   Kevin Kruse  
    Title:   Managing Director    

[Signature Page to Amendment to Investment Agreement]

